Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 1 of 27 PagelD 1
FILED

UNITED STATES DISTRICT COURT 907] JUN 15 PH 12:42
DISTRICT OF FLORIDA - ORLANDO

ethic} COURT |
-. DISTRICT] GF FLORIQA
RLAHDO. FLORIDA

 

ELENA PARTAP
createyourworld@startmail.com Case# (,\a\-Cv- lO2S
Plaintiff, Judge:

CIVIL RIGHTS COMPLAINT:

42 U.S.C. § 1983: FIRST, FOURTH,
NINTH AMENDMENT,

FLORIDA CONSTITUION: ARTICLE |

VS.

PALMER’S GARDEN AND GOODS
JEFF PALMER [CEO PALMER'S GARDEN AND GOODS],
[ANDREW COMMINS] [Manager]

Defendants.
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 2 of 27 PagelD 2

COMPLAINT

Elena Partap sues Jeff Palmer [CEO Palmer's Garden and Goods], Andrew Commins
[manager] and Palmer’s Garden and Goods for compensatory and money damages
resulting from deprivation of rights, and injunction to be able to shop at Palmer's Garden
and Goods without wearing a mask, being harassed and discriminated against.

JURISDICTIONAL ALLEGATIONS

1. This is an action for money damages in excess of $15,000. [Explained below.]

2. At all times material to this lawsuit, Jeff Palmer was the CEO for Palmer’s Garden
and Goods and ultimately responsible for the policies and procedures enforced at the
Palmer's Garden and Goods Jocation in Orlando, FL.

3. At all times material to this lawsuit, Andrew Commins was the Manager at the
Palmer's Garden and Goods location in Orlando, FL.

4. All acts necessary or precedent to the bringing of this lawsuit occurred or accrued in
Orlando, Florida.

5. Federal courts are authorized to hear cases brought under section 1983 pursuant to
two statutory provisions: 28 U.S.C.A. § 1343(3) (1948) and 28 U.S.C.A. § 1331 (1948).

6. This Court has jurisdiction.

7. The defendant has to have a written policy which is consistent with the FLORIDA
Civil Rights Act of 1992 as codified into Chapter 760 of the FLORIDA Statutes which
prohibits the defendant, a retail business open to the public and not a private
membership association or club, from the following:

F.S. §760.01

The general purposes of the FLORIDA Civil Rights Act of 1992 are to secure for all
individuals within the state freedom from discrimination because of race, color, religion,
sex, pregnancy, national origin, age, handicap, or marital status and thereby to protect

s
«
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 3 of 27 PagelD 3

their interest in personal dignity, to make available to the state their full productive
capacities, to secure the state against domestic strife and unrest, to preserve the public
safety, health, and general welfare, and to promote the interests, rights, and privileges
of individuals within the state.

(3) The FLORIDA Civil Rights Act of 1992 shall be construed according to the fair import
of its terms and shall be liberally construed to further the general purposes stated in this
section and the special purposes of the particular provision involved.

And further,

§760.08 Discrimination in places of public accommodation. —All persons are entitled to
the full and equal enjoyment of the goods, services, facilities, privileges, advantages,
and accommodations of any place of public accommodation without discrimination or
segregation on the ground of race, color, national origin, sex, pregnancy,
handicap, familial status, or religion.
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 4 of 27 PagelD 4

oN DH

GENERAL FACTUAL ALLEGATIONS

Plaintiff walked into Palmer's Garden and Goods on February 27", 2021.
Plaintiff was stopped in the outdoor area by a staff member and told that she
needed to wear a mask.

Plaintiff told them that she is exempt from wearing a mask for medical and
religious reasons.

The staff member said that it was their store policy that Plaintiff needed to wear a
mask in order to be in the store and check out at the register.

The staff member went to bring the manager to come talk to Plaintiff.

Plaintiff waited for Andrew Commins (Manager) to come over.

Mr. Commins asked the Plaintiff needs him to bring her a mask.

Plaintiff informed Mr. Commins that she is exempt from wearing a mask and
wearing a mask compromises her mental and physical health.

Mr. Commins said that Palmer’s Garden and Goods doesn't accept any
exceptions and that Plaintiff not wearing a mask makes him and all store
customers feel uncomfortable and that it is a private business and they have the
right to ask people to wear a mask even though it went against federal law.

10. Plaintiff made it extremely clear that it is a discrimination and goes against Civil

Rights Act of 1964 and Federal and state Constitutions.

11. Mr. Commins repeated multiple times that the Plaintiff is putting 99% of the

customers at risk without presenting any evidence of the Plaintiff being a direct
threat.

12. Andrew Commins wouldn't allow Plaintiff to shop without a mask.

13. Plaintiff told Mr. Commins that Palmer’s Garden and Goods is a place of public

accommodation and that she wanted equal and fair access to go shopping for
herself.

14. Plaintiff told Mr. Commins on the record that he is knowingly committing a federal

crime by violating federal laws and refusing to provide the service.

4

.
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 5 of 27 PagelID 5

15. On March 6" 2021 Plaintiff sent out a ‘Presumptive Letter’ [See Exhibit A] to
Palmer's Garden and Goods addressed to Jeff Palmer via certified mail [See
Exhibit B].

16. In the ‘Presumptive Letter’, Plaintiff explained the federal laws that Palmer’s
Garden and Goods policies are violating.

17. The ‘Presumptive Letter’ has two presumptive paragraphs that contain lawful
notice and warning that the claims and charges Plaintiff made in the letter must
be rebutted within 14 days of receipt and that failure to rebut, is admission to all
of the claims and charges.

18. Plaintiff never received a response to the ‘Presumptive Letter’.

19. On March 30" , 2021 Plaintiff sent out an ‘Affidavit of Truth’ [See Exhibit C] to
Palmer’s Garden and Goods addressed to Jeff Palmer via certified mail [See
Exhibit B].

20. Plaintiff never received a response to Affidavit of Truth.

21. On May 4" , 2021 Plaintiff sent out a ‘Notice of Default’ [See Exhibit D] to
Palmer's Garden and Goods addressed to Jeff Palmer via certified mail via
certified mail [See Exhibit B].

22. Jeff Palmer did not respond to the ‘Notice of Default’.

23. Palmer’s Garden and Goods has no legal authority to tell Plaintiff what to do with
her body.

24. Plaintiffs body is her biological property.

25. Palmer's Garden and Goods policy requires everyone entering the store to wear
a mask.

26. Palmer's Garden and Goods policy denies service to anyone who refuses to
wear a mask.

27. Palmer's Garden and Goods is a retail marketplace that is open to the public.

28. Palmer's Garden and Goods is a ‘public accommodation’ as defined by Federal
law 42 U.S.C. §2000a(a) and 42 U.S.C. §2000a(b)

29. Plaintiffs religion prevents her from wearing a mask.

30. Plaintiff has a religious belief that the masks are part of a satanic ritual that she
refuses to be a part of.
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 6 of 27 PagelD 6

31. Plaintiff has a religious belief that she cannot slowly commit suicide by lowering
her immune system and depriving herself of oxygen.

32. Plaintiffs body is her temple and no one can tell her what to do with it or what to
put on it.

33. Plaintiffs body is her private property.

34. Plaintiff is not a ‘public threat’.

35. Plaintiff is a healthy woman and poses no health risks to anyone.

36. Plaintiff has never been proven to be a ‘direct threat’ as defined in 42 U.S. Code
§ 12111(3).

37. Plaintiff has no guarantee that wearing a mask and suppressing the breathing
won't activate anxiety or panic attacks from preexisting fears and mental
traumas.

38. Plaintiff filmed the whole entire interaction on her phone.

39. An unrebutted affidavit stands as fact and truth. [See Exhibit E]

40. An unrebutted affidavit stands as the truth in Commerce. [See Exhibit E]

41, An unrebutted affidavit becomes the judgment in Commerce. [See Exhibit E]
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 7 of 27 PagelD 7

COUNT ONE : TITLE 42 - U.S.C. SECTION 1983 - CIVIL RIGHTS ACTION FOR
DEPRIVATION OF RIGHTS.

42. Plaintiff realleges and restates the foregoing jurisdictional allegations and
general factual allegations.

43. Mask wearing has never been mandated by the State of Florida.

44, Palmer's Garden and Goods policy is in accordance with Orange County,
Florida executive order of mask mandates and regulations.

45. Plaintiff's right to freedom of religion is protected by the first amendment of the
Constitution of the United States of America.

46. Plaintiffs right to freedom of speech is protected by the first amendment of the
Constitution of the United States of America.

WHEREFORE Plaintiff demands judgment for compensatory damages against Jeff
Palmer, Andrew Commings and Palmer's Garden and Goods, together with such other
and further relief as the Court may deem reasonable and just under the circumstances.
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 8 of 27 PagelD 8

COUNT TWO: TITLE 18 U.S.C. SECTION 242 - DEPRIVATION OF RIGHTS UNDER
COLOR OF LAW.

47. Plaintiff realleges and restates the foregoing jurisdictional allegations and general
factual allegations.

WHEREFORE Plaintiff demands judgment for compensatory damages against Jeff
Palmer, Andrew Commings and Palmer's Garden and Goods, together with such other
and further relief as the Court may deem reasonable and just under the circumstances.

COUNT THREE: 42 U.S.C. § 2000A - PROHIBITION AGAINST DISCRIMINATION OR
SEGREGATION IN PLACES OF PUBLIC ACCOMMODATION

48. Plaintiff realleges and restates the foregoing jurisdictional allegations and
general factual allegations.

49. Palmer's Garden and Goods is a “public accommodation” as defined in Title II of
the Civil Rights Act, 42 U.S.C. §2000a(b).

50. Palmer's Garden and Goods is a “public accommodation” as defined in Title III of
the Civil Rights Act, Reg 28 CFR §36.104

51. Palmer's Garden and Goods is prohibited from "denial of participation" as stated
in Federal law 28 CFR §36.202.

52. Plaintiff was denied “participation” and “equal service” at Palmer's Garden and
Goods according to Civil Rights Act Title fll, Sections §36.202(a)(b)(c) and
§36.203(a)(b){c)

WHEREFORE Plaintiff demands judgment for compensatory damages against Jeff
Palmer, Andrew Commings and Palmer’s Garden and Goods, together with such other
and further relief as the Court may deem reasonable and just under the circumstances.
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 9 of 27 PagelD 9

COUNT FOUR: 42 U.S.C. § 1985 - CONSPIRACY TO INTERFERE WITH CIVIL
RIGHTS

75, Plaintiff realleges and restates the foregoing jurisdictional allegations and
general factual allegations.

WHEREFORE Plaintiff demands judgment for compensatory damages against Jeff
Palmer, Andrew Commings and Palmer's Garden and Goods, together with such other
and further relief as the Court may deem reasonable and just under the circumstances.

COUNT FIVE: CIVIL RIGHTS ACT OF 1964 - TITLE II—INJUNCTIVE RELIEF
AGAINST DISCRIMINATION IN PLACES OF PUBLIC ACCOMMODATION

76. Plaintiff realleges and restates the foregoing jurisdictional allegations and
general factual allegations.

WHEREFORE Piaintiff demands judgment for compensatory damages against Jeff
Palmer, Andrew Commings and Palmer’s Garden and Goods, together with such other
and further relief as the Court may deem reasonable and just under the circumstances.
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 10of27 PagelD10 °_ ,

COUNT SIX: HARRASMENT

80. Plaintiff realleges and restates the foregoing jurisdictional allegations and
general factual allegations.

81. Plaintiff entered Palmer's Garden and Goods on February 27", 2021 to peacefully
shop and was stopped and told to wear a mask.

1. Plaintiff wasn’t allowed in to shop without putting on a mask.

2. Plaintiffs shopping experience was completely interfered with and she was not
able to shop for needed supplies.

3. Andrew Commins was raising his voice and was extremely rude towards
Plaintiff.

WHEREFORE Plaintiff demands judgment for compensatory damages against Jeff
Palmer, Andrew Commings and Palmer’s Garden and Goods, together with such other
and further relief as the Court may deem reasonable and just under the circumstances.

10
' Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 11 of 27 PagelD 11

COUNT SEVEN: FALSE IMPRISONMENT

4. Plaintiff realleges and restates the foregoing jurisdictional allegations and
general factual allegations.

5. Andrew Commins denied Plaintiff entry into Palmer’s Garden and Goods which is
a public accommodation.

6. Andrew Commins restricted Plaintiffs freedom of movement into Palmer's
Garden and Goods.

WHEREFORE Plaintiff demands judgment for compensatory damages against Jeff
Palmer, Andrew Commings and Palmer's Garden and Goods, together with such other
and further relief as the Court may deem reasonable and just under the circumstances.

Mf

\Z ELENA PARTAP

10510 MANASSAS CIR,
ORLANDO, FL, 32821
CREATEYOURWORLD@STARTMAIL.COM

[407-963-4482]

11
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 12 of 27 PagelD 12 *.

STATE OF FLORIDA, ORANGE COUNTY

BEFORE ME personally appeared Elena Partap who, being by me first duly sworn,

executed the foregoing in my presence and stated to me that the facts alleged therein
are true and correct according to her own personal knowledge.

M44 son bi[LI

Notary Public /

  
   
 
 

 
  

PSL AIDAN RODGERS

if ae Notary Public - State of Florida

SESE ZE? commission # HH 030261
“TOFS” — wy Comm. Expires Aug 9, 2024

     

My commission expires: 9/4 4

12
Case 6:21-cv-01023-WWB-EJK everest 1 Filed 06/15/21 Page 13 of 27 PagelD 13

Presumptive letter sent to Jeff Palmer

 

Jeff Palmer
President
Palmer’s Garden and Goods

2611 CORRINE DRIVE
ORLANDO, FL 32803

This letter is lawful notification to you pursuant tothe Bill of Rights of the National
Constitution, the Supreme Law of the Land, in particular, I, 1V, IX, X and XIV Amendments,
and the Pennsylvania State Constitution in particular, Articles, 1 Declaration of Rights: §1
Inherent Rights of Mankind, §2 Political Powers, §3 Religious Freedom, §7 Freedom of Press
and Speech, §25, Reservation of Powers in People, §26, No Discrimination by Commonwealth
and its Political Subdivisions. You have also violated the Civil rights Act of 1964 which is well
established law. Pursuant To your limited authority as a public corporation to enforce any
unlawful mandates this requires your written response to me within 14 (fourteen) days as
stipulated, and rebut, with particularity, everything in this letter with which you disagree is your
lawful, legal and binding agreement with and admission to the fact that everything in this letter is
true, correct, legal, lawful and binding upon you, in any court, anywhere in America, without
your protest or objection or that of those who represent you. Your silence is your acquiescence.
See: Connally v. General Construction Co., 269 U.S. 385, 391. Notification of legal
responsibility is "the first essential of due process of law." Also, see: U.S. v. Tweel, 550 F. 2d.
297. "Silence can only be equated with fraud where there is a legal or moral duty to speak or
where an inquiry left unanswered would be intentionally misleading." You are bound as a public
corporation to uphold and support the Constitution of the United States and the Constitution of
Pennsylvania, and pursuant to this binding you are required to abide by the authority of said
Constitutions. Pursuant to Marbury v. Madison, (1803), all laws repugnant to the Constitution
are null and void. Your charges and your actions are repugnant to the Constitutions, thus, are
without the weight of law and without valid authority.

Page 1 of 4

13
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 14 of 27 PagelD 14 ©

 

By your actions against me, committed on February27th, 2021,

In Palmers Garden and Goods store,

Where your employee Andrew Commins who chose to report unlawful and untrue actions

against me by which you, contrary to the Supreme Law: (1) Discriminated against me (2) where

you unlawfully forced me to wear a mask, (3)unlawfully denied me the service, (4) referred to me as a threat
and, (5) violated my Constitutionally protected rights and in so doing, you acted in sedition and
insurrection against the Constitutions, both federal and state, and in treason against the People, in

the instant case, me. I displayed no errant behavior and harmed no one , yet, Andrew Commins

made an unwarranted, unlawful assumption or presumption, not based on any fact, law or

evidence, that I have "made other customers uncomfortable and “put a risk on him".

Palmer’s Garden and Goods,

You have knowingly and willingly humiliated me and violated my constitutionally protected
rights by unlawfully denying me the service.

The Ist Amendment states, “Congress shall make no
law respecting an establishment of religion, or prohibiting the free exercise thereof; or
abridging the freedom of speech, or of the press; or the right of the people peaceably to
assemble, and to petition the Government for a redress of grievances.” You have unlawfully
knowingly and willingly discriminated against me and forced me to wear a mask to be able to purchase
the goods and it is a well established fact supported by evidence that mask wearing is a
main cause that contributes to hypoxia, hypoxemia and hypercapnia among other grave health
issues.

2 of 4

14
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 15 of 27 PagelD 15

 

Through this entire process you unlawfully violated my rights and discriminated against me and
denied me service in the store in clear violation of well established law. You had no lawful
authority to make assumptions or presumptions about me and my family and forced me to leave. I
was exercising my lawful right to be secure in my own property and to pursue happiness as I so
choose to and also exercising my freedom of speech. If you disagree with anything in this letter,
then rebut that with which you disagree, in writing, with particularity, to me, within 14 (fourteen)
days of this letter’s date, and support your disagreement with evidence, fact and valid Law.

Your failure to respond, as stipulated, is your agreement with and admission to the fact that
everything in this letter is true, correct, legal, lawful, and is your irrevocable agreement attesting
to this, fully binding upon you, in any court in America, without your protest or objection or that
of those who represent you. binding upon you, in any court in America, without your protest or
objection or that of those who represent you.

All Rights Reserved,

ena Parta
10510 Manassas Cir

Orlando, Fl, 32821

3 of 4

15
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 16 of 27 PagelD 16

 

 

 

NOTARY STATEMENT
In the State of Florida,
Cc f_
county 0 (264 NGC. QA! as
I swear that on this S th day of Ma re h , 2836
the above named Affiant/Declarant, Elena Partap ; personally appeared before me,

and of his own free will, signed and executed this Affidavit/Declaration of Truth.

 

or“
Not, Public S&S

My Commission Expires: \ aa as Qoas

Seal:

4of 4

x) Notary Pubile - State of Florida
Commission # HH 086412
y my Comm, Expires Jan 26, 2025

G a NICHOLAS AARON SWASEY

 

16
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21

EXHIBIT B
Certified Mail Receipts

U.S. Postal Service™
CERTIFIED MAIL? RECEIPT

Domestic Mail Only

 

(Eicrd Services & toes Grecloag adam geprpuA |
CD) Ratan Recon hardstiyy) $

Dy) Penan Raceict felectrants} $
(i Conitied Mat Restricted Detrery  §
Dlasut Signature Resunes

 
 
 
 

Postmark
Hore

   
  

 

 

7020 1810 O000 Oele 4bye

U.S. Postal Saeee

CERTIFIED MAIL® RECEIPT

Damestic Mall Only

 

 

700 2450 nooo 4210 90b1

 

 

U.S. Postal Service
CERTIFIED MAIL® RECEIPT

Lei tt emi M ees

 

 

 

 

7021 0350 D001 0806 O405

 

17

Page 17 of 27 PagelD 17
Case 6:21-cv-01023-WWB-EJK DOCUNR Mehr giled 06/15/21 Page 18 of 27 PagelD 18 :

Ti sent to Jeff Pal

AFFIDAVIT/DECLARATION OF TRUTH
To: Jeff Palmer
President
Palmer's Garden and Goods
2611 Corrine Drive
Orlando, FL, 32803

I, Elena Partap, living at 10510 Manassas Cir., Orlando, Fi, 32821, the undersigned, make this
Affidavit/Declaration of Truth of my own free will, and I hereby affirm, declare and swear,
under my oath and under the pains and penalties of per jury under the laws of the United States
of America and of this state, that I am of legal age and of sound mind and hereby attest that the
statements, averments and information contained in this Affidavit/Declaration are true and
correct to the best of my knowledge.

This Affidavit/Declaration of Truth is lawful notification to you Jeff Palmer, and is hereby
made and sent to you at Palmer's Garden and Goods pursuant to the national Constitution,
specifically, the Bill of Rights, in particular, Amendments I, IV, V, VI, VII, [X and X, and The
Florida Constitution: Articles, 1 Declaration of Rights: §1 Political Rights, §2 Basic Rights, §3
Religious Freedom.

You have also violated the Civil Rights Act of 1964 which is well established law.

This requires your written rebuttal to me, in kind, specific to each and every point of the subject
matter stated herein, within 21 (twenty-one) working days, via your own sworn and notarized
affidavit, using true fact, valid law and evidence to support your rebuttal of the specific subject
matter stated in this Affidavit/Declaration. You are hereby noticed that your failure to respond,
as stipulated, and rebut, with particularity and specificity, anything with which you disagree in
this Affidavit/Declaration, is your lawful, legal and binding tacit agreement with and admission
to the fact that everything in this Affidavit/Declaration is true, correct, legal, lawful, and fully
binding upon you in any court in America, without your protest or objection and that of those
who represent you.

18
* Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 19 of 27 PagelD 19

AFFIDAVIT/DECLARATION OF TRUTH

1. I came to the store with my husband and two small kids on February 27th 2021. We were in
the outdoors area selecting terracota pots. We were not wearing a mask, but respectfully keeping
out distance and didn't cause any attention. One of the employees came to us and asked if we
have masks and that they are mandatory for a checkout and shopping. We answered that we are
exempt for religious and medical reasons. After a couple of minutes a manager Andrew
Commins came to us and said that there are no exemptions in the store. I said that there are
exemptions by the law and wearing a mask causes mental and physical damage to me, as well as
covering my face is against my religious beliefs. Andrew interrupted me repeating that there are
no exemptions and our presence makes everybody uncomfortable. Other than him starting
raising his voice no single person in the store paid any attention at us shopping there. Andrew
said that since it is a private business they have the right to make people to wear a mask or leave
(which goes in a direct violation of Civil Rights Act of 1964 and definition of a "private
business"). Andrew accused us being a threat by saying that longer he talks to us, more risk we
put at him. He said that he can't make us wear the mask, but we have to leave the store. He
rudely left us and we waited for more than 5 minutes until we found him again.

He apologized for being rude, but repeated that we are putting 99% of the customers at risk
without providing any medical evidence. He said that he follows the county law which was
inaccurate and I pointed to him that no order can supercede the Law and Constitution. Andrew
knowingly violated Civil Rights Act of 1964 which is a federal crime. He showed abcence of any
knowledge of basic civil rights saying that they are a private business and not a public business
and a private business has the right to refuse service which is a total discrimination. Andrew
made a point to repeat again for my camera that by not wearing a mask we are putting his
business at risk. According to Title III of the U.S. Civil Rights Act, § 36.208, "In determining
whether an individual poses a direct threat to the health and safety of others, a public
accommodation must make an individualized assessment, based on reasonable judgement that
relies on current medical knowledge or the best available objective evidence."

2. We never raised our voice. But we needed to ask Andrew to lower his voice a couple of times.
Masks were never mandated by Florida Governor Ron DeSantis. We were shopping without
masks anywhere in Orange county and surrounding counties for over a year and the exemptions
were always respected since otherwise it would be a discrimination and violation of the law.
Palmer's Garden and Goods is a place of public accomodation and is engaged in commerce and
we were there during the hours of operation.

19
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 20 of 27 PagelD 20 ©

AFFIDAVIT/DECLARATION OF TRUTH
Palmer's Garden and Goods violated the sacred trust with its acts of discrimination and trespass
of my religious conviction and my mental and physical health by forcing me to restrict my
breathing to be able to buy goods.

Any act committed by you, Palmer's Garden and Goods either supports and upholds the
Constitutions, or opposes and violates them. You are in violation of the national and state
Constitutions and are in clear violation of Title 18 U.S.C. section 242 - Deprivation of

rights under color of law. Title 18 U.S.C. 1038 - False information and hoaxes. Title 18
U.S.C. 1001 - statements or entries generally.

Title 18 U.S.C. section 1512B - Engages in misleading conduct. Title 18 U.S.C. section2071
- concealment, removal, or mutilation generally. Title 26 U.S.C. section 7214-

offenses by officers and employees of the United States. Title 42 - U.S.C. section 1983

- Civil rights action for deprivation of rights. Title 42 U.S.C. section 1985 (3) - conspiracy
to interfere with civil rights. Title 42 U.S.C. 2000a (a). Civil rights act of 1871, 42 U.S.C.
1985.

Any act committed by you, Palmer's Garden and Goods either supports and upholds the
Constitutions, national and state, or opposes and violates them.

Palmer's Garden and Goods, you have no constitutional authority, or any other form of valid,
lawful authority, to knowingly and willingly enforce false mandate. You have no constitutional
authority to knowingly and willingly enforce wearing of masks or social distancing.

Any person and/or corporations receiving any government subsidies is in compliance with a
government faction which can and shall be held to the same standards, laws, pains and penalties
as any and all government agencies who violate willingly and knowingly the rights of We the
People from which those subsidies were derived.

However, despite the above-stated factual, lawful positions, your unconstitutional actions, as
described throughout this Affidavit/Declaration of Truth, clearly demonstrate how you have

violated all of the above lawful positions, the Constitutions, acted against the public good by

20
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 21 of 27 PagelD 21

AFFIDAVIT/DECLARATION OF TRUTH
knowingly and willingly violating the public trust and committing sedition and insurrection.

Please note that, as stated above and below, if you fail to specifically rebut, in kind, any of the
charges, claims and positions set forth in this Affidavit/Declaration, then, you at Palmer's Garden
and Goods knowingly and willingly tacitly admit to them, and these admissions will be lawfully
used against Palmer's Garden and Goods. The following paragraphs and others throughout this
Affidavit/Declaration describe some of Palmer's Garden and Goods unlawful, unconstitutional
actions, which have harmed me and others. Palmer's Garden and Goods, You have knowingly
and willingly humiliated me and violated my constitutionally protected rights by unlawfully
denying me the service.

The Ist Amendment states, “Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof; or a bridging the freedom of speech, or of
the press; or the right of the people peaceably to assemble, and to petition the Government
for a redress of grievances.”

You have unlawfully knowingly and willingly discriminated against me and forced me to wear a
mask to buy goods and it is a well established fact supported by evidence that mask wearing is a
main cause that contributes to hypoxia, hypoxemia and hypercapnia among other grave health
issues. Wearing masks creates a bacterial cesspool over the mouth and nose and it forces one to
inhale their own waste product, carbon dioxide which is poisonous to the bloodstream and entire
organ system and immune system. Your unlawful actions, which have no basis in any proven
medical research have with grave consequence unlawfully and inhumanely would block the flow
of oxygen which is an unlawful act that would have harmed me.

The masks are harmful to my body by causing low oxygen levels, increased carbon dioxide
levels and anxiety attacks. I would also be traumatized by wearing the mask and not able to see
the faces or emotions of the people surrounding me which caused extreme anxiety. My body is
my biological property therefore you have no lawful authority to ask me about my medical
condition or tell me to wear a mask or to social distance.

The 4th amendment states, “The right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures, shall not be violated, and
no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to be seized.”

21
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 22 of 27 PagelD 22

AFFIDAVIT/DECLARATION OF TRUTH

Lawful notification has been provided to you Jeff Palmer, stating that if you do not rebut the
statements, charges and averments made in this Affidavit/Declaration, then, you at Palmer's
Garden and Goods knowingly and willingly tacitly agree with and admit to them. Pursuant to
that lawful notification, if Palmer's Garden and Goods does disagree with anything stated under
oath in this Affidavit/Declaration of Truth, then rebut to me that with which you disagree, with
particularity, within twenty one (21) days of receipt thereof, by means of your own written,
notarized affidavit of truth, based on specific, true, relevant fact and valid law to support your
disagreement, attesting to your rebuttal and supportive positions, as valid and lawful, under the
pains and penalties of perjury under the laws of the United States of America and this state of
Florida.

An unrebutted affidavit stands as truth and fact before any court. Your failure to respond, as
stipulated, is your tacit agreement with and admission to the fact that everything in this
Affidavit/Declaration of Truth is true, correct, legal, lawful, and is your irrevocable admission
attesting to this, fully binding upon you in any court of law in America, without your protest,
objection and that of those who represent Palmer's Garden and Goods.

22
* Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 23 of 27 PagelD 23

AFFIDAVIT/DECLARATION OF TRUTH

No remedy less than $25000 (twenty five thousand Dollars) can even be considered for the

injury and harm caused by the willingly and knowingly deprivation of my unalienable rights
under Palmer’s Garden and Goods blatant disregard for my rights, and well established laws
against discrimination and blatant disregard to their charter of commerce for which shall and
should be in all matters of commerce be revoked and the matters of common law and writs of
quo warranto shall and should be as a matter of law and commerce revoked pursuant to all
articles prescribed by the Constitution and contract law. Remedy of the trespasses perpetrated
unlawfully under the guise of Color of Law Title 18 U.S.C. section 242 must be awarded to the
plaintiffs for the utter failure to conform and adhere to any and all rights prescribed under and
within the charter and constitution for the United States of America. All thoses acting and
performing any and all acts contrary outside the public trust have no immunity or suits
restricting liability or harm and injury for their neglect or abuse of the rights of We the People.

Affiant further sayeth naught.
All Rights Reserved,

Met.

Elena Partap/A ffiant/Declarant Date

 

23
Case 6:21-cv-01023-WWB-EJK Document 1 Filed 06/15/21 Page 24 of 27 PagelD 24 *

NOTARY STATEMENT

Inthe State of _ f-/orida
0D Farge County
I swear that on this__30 " day of Mact b 2021,

The above named A ffiant/Declarant, Elena Partap, personally appeared before me, and

 

 

 

Seal:

NICHOLAS AARON SWASEY
Notary Public - State of Florida

E Commission # HH 086412
Fy Comm, Expires Jan 28, 2025

 

7
" * Case 6:21-cv-01023-WWB-EJK DocumeéX&!8ed 06/15/21 Page 25 of 27 PagelD 25
Notice of Default sent to Jeff Palmer

NOTICE OF DEFAULT

To: PALMER’S GARDEN AND GOODS
JEFF PALMER
2611 Corrine Drive Orlando, FL, 32803

Dear Mr. Palmer,

This Notice of Default is in regards to the Affidavit of Truth which you received on April
1* 2021 and didn’t take any action to remedy the violations and come to the agreement.

Be advised that as of the date of this notice that YOU ARE IN DEFAULT DUE TO THE
FOLLOWING: your deprivation of my civil rights, and injunction to be able to shop at
Palmer's Garden and Goods without wearing a mask, being harassed and discriminated
against.

You have 3 days to cure this Default. If you do not remedy this Default within the
allowed time, | will take further action to protect my rights.

This Notice is made under all applicable laws with the rights reserved under this Notice.
Sincerely,

Elena Partap

Signature:
Address: 10510 Manassas Cir, Orlando, Fl, 32821

Email: createyourworld@startmail.com

25
Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 26 of 27 PagelD 26 *

FLORIDA INDIVIDUAL ACKNOWLEDGMENT
F.S. 117.05(13)

 

State of Florida

County of_ (ACAI.
The foregoing instrument was acknowledged before

me by means of

JP nysical Presence,
—~OR—
C] Online Notarization,

this S day of dune Hz by

Date \ Month year

Elena _farlap

Name of Person Acknowledging

eT tary A ic — State of Florida
$e 7 te ‘ MS

Nome of Notary Typed, Printed or Stamped

 

 

 

pk AIDAN RODGERS
: 3} Notary Public - State of Florida 0 Personally known
E24) Commission # HH 030261
ed tay Comm. Expires Aug 9, 2024 _JiProduced identification
Type of Identification Produced: FL Sha le
Place Notary Seal Stamp Above Dress Litevise.
OPTIONAL

 

 

Completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached aT a pebrult

Title or Type of Document:
Document Date: Number of Pages: l

Signer(s) Other Than Named Above: A, Ue

 

 

 

 

©2020 National Notary Association

M1304-11 (11/20)

3a
%

"+ ¢ Case 6:21-cv-01023-WWB-EJK Document1 Filed 06/15/21 Page 27 of 27 PagelD 27

EXHIBIT E

Commercial Law Maxims

1. A workman is worthy of his hire.

Legal maxim: It is against equity for freemen not to have the free disposal of their
own property.

2. All are equal under the Law.
Legal maxim: No one is above the law.

3. In Commerce truth is sovereign.
Legal maxim: to lie is to go against the mind.

4. Truth is expressed by means of an affidavit.
Legal maxim: (none)

§. An unrebutted affidavit stands as the truth in Commerce.
Legal maxim: He who does not deny, admits.

6. An unrebutted affidavit becomes the judgment in Commerce.
Legal maxim: (none . . . concept of the duel without weapons)

7. Amatter be expressed to be resolved.
Legal maxim: He who fails to assert his rights has none.

8. He who leaves the field of battle first loses by default.
Legal maxim: He who does not repel a wrong when he can, occasions it.

9. Sacrifice is the measure of credibility.
Legal maxim: He who bears the burden ought also to derive the benefit.

10. A lien or claim can be satisfied only through rebuttal by Counter affidavit point-for-
point, resolution by jury, or payment
Legal maxim: If the plaintiff does not prove his case, the defendant is absolved.

27
